Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
DETAILED ACTION
Claims 1-17 were previously examined.
Claims 5 and 6 have been amended on December 13, 2021.
Claim 18 has been added on December 13, 2021.
Claims 1-18 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Rejection under 35 USC 112” filed December 12, 2021 have been fully considered but they are partially persuasive. 

Applicant’s arguments:

On page 9 of the remark, Applicant wrote:

Claim 1 is rejected because the Examiner alleges that "storing each ... pieces ... at a same offset within a file of the respective storage medium" renders this limitation indefinite because it is allegedly unclear regarding the "same offset" within a file. 
Applicant respectfully traverses this rejection.
Applicant respectfully submits that the term "offset" is equivalent to a position in a file where a piece of data is stored. For instance, referring to Table 1 (illustrated in paragraph [0067] of the printed publication) and the non-limiting example depicted in Fig. 1, the data item X includes 3 non-redundant pieces of data (stored in disks 1, 3, and 4, respectively) and one redundant piece of data (stored in disk 2). As shown in Table I, each of the four pieces of data (associated with data item X+ 1) are stored, in their respective disk storages, at the same offset location (i.e., offset of 100100 bytes). Accordingly, Applicant submits that this claim feature (as well the claimed features recited in claim 16) would be clear to one of skill in the art to indicate that – regardless of the specific offset - the claim clearly indicates that each of the N pieces of data and M redundancy pieces of data is stored at the same offset in a different storage medium.

In Reponses:


 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies 

(i.e., “offset" is equivalent to a position in a file where a piece of data is stored. For instance, referring to Table 1 (illustrated in paragraph [0067] of the printed publication) and the non-limiting example depicted in Fig. 1, the data item X includes 3 non-redundant pieces of data (stored in disks 1, 3, and 4, respectively) and one redundant piece of data (stored in disk 2). As shown in Table I, each of the four pieces of data (associated with data item X+ 1) are stored, in their respective disk storages, at the same offset location (i.e., offset of 100100 bytes)

 are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments:

Claim 4 is rejected because the Examiner alleges that "the redundancy level is determined based on a retention schedule associated with the item of data" renders this 

In responses:

Examiner disagrees because the recited claim does not provide a retention schedule with the respective item of the data.  As such, an ordinary person would not able to determine the redundancy level.

Applicant’s arguments:

Claim 5 is rejected because the Examiner alleges that "wherein the redundancy level is determined based on whether the data captured from the video camera includes any predetermined features of interest" is indefinite because Applicant allegedly fails to provide a method for determining the video data is including a predetermined video of interest. 

In responses:



Applicant’s arguments:

Claim 6 is rejected because the Examiner alleges that "wherein the redundancy level is determined based on a derived importance level of the data captured from the video camera" is indefinite because the Applicant allegedly fails to provide a method for determining the video data is important or not important. The Examiner asserts that it is therefore unclear how to determine a redundancy level according to a video of important in comparison to a video of not important. 

Claim 6 is not limited to a specific method for determining that the video data is important or not important. Rather, the claim specifies that there the redundancy level depends on the determination of the video data is important or not important. Applicant asserts that one of skill in the art would understand the metes and bounds of this claim.

In responses:

An ordinary person or a generic computer cannot analyze whether the recorded video data is important or not important or level of important.  Therefore, it is not possible for determining the redundancy level.  

Applicant’s arguments:

Claim 10 is rejected because the Examiner alleges that "reading all existing and noncorrupted pieces of data associated with the item of data" because the Examiner alleges that Applicant failed to provide a method of determining which data is non-corrupted pieces of data in comparison to corrupted pieces of data. The Examiner alleges that it is therefore unclear how to read data that is not corrupted without performing some sort of testing. Applicant contends that the claim is not limited to a specific technique for determining a number of lost or corrupted data pieces and that one of skill in the art would understand the metes and bounds of this claim and may identify any of various techniques for this determination.

In responses:

Independent claim 10 does not clearly specify the storage location for “reading all existing and non-corrupted pieces of data…”  Therefore, an ordinary person or a generic computer would not able to determine the storage location for reading the data wherein the existing data is/are not-corrupted pieces of data.

In addition, an ordinary person or a generic computer cannot determine (1) whether the data is corrupted or non-corrupted and or (2) whether the data has been 

As a result, it is unclear how the system can rebuilding the lost or corrupted data when all existing pieces of data are corrupted (since an ordinary person or a generic computer cannot determine whether the existing data is a good data without performing testing).

Applicant’s arguments:

Claim 10 is further rejected the Examiner alleges that "determining, from metadata associated with each existing piece of data, a number of lost or corrupted data pieces" is indefinite because Applicant allegedly fails provide a method of obtaining or generating the metadata that can indicate (1) a number of lost or corrupted data pieces, (2) an importance of the item of data including the lost or corrupted pieces of data, (3) data is valid". It is unclear how to obtain a metadata has the information as required in the recited claim. Claim 10 specifies that the number of lost or corrupted data pieces is determined from the metadata associated with each existing piece of data. Applicant submits that the claim is not limited to a specific technique for obtaining or generating such metadata and that the claim language is sufficiently detailed to let one of skill in the art to understand the metes and bounds of the claim. With respect to the Examiner's contention that Applicant failed to provide a method of obtaining or generating metadata that can indicate "an importance of the item of data including the 

In responses:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Applicant’s arguments:

Claim 11 is rejected because the Examiner alleges that "an importance of the item of data including the lost or corrupted pieces of data, as indicated by metadata associated with the item of data" is indefinite because Applicant allegedly fails provide a method of obtaining or generating the metadata that can indicate (1) a number of lost or corrupted data pieces, (2) an importance of the item of data including the lost or corrupted pieces of data, (3) data is valid". It is unclear how to obtain a metadata has the information as required in the recited claim. Claim 11 specifies that the importance of the item of data including the lost or corrupted data pieces is indicated by the metadata associated with each existing piece of data. Applicant submits that the claim is not limited to a specific technique for obtaining or generating such metadata and that the claim language is sufficiently detailed to let one of skill in the art to understand the metes and bounds of the claim. With respect to the Examiner's contention that Applicant 11 and thus asserts that it is moot.

In responses:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Applicant’s arguments:
Claim 12 is rejected because the Examiner alleges that "determining, from metadata associated with" is indefinite because the Examiner alleges that Applicant fails provide a method of obtaining or generating the metadata that can indicate (1) a number of lost or corrupted data pieces, (2) an importance of the item of data including the lost or corrupted pieces of data, (3) data is valid". It is unclear how to obtain a metadata has the information as required in the recited claim. Claim 12 specifies that the determination as to whether the read item of data is valid is based on the metadata associated with each existing piece of data. Applicant submits that the claim is not limited to a specific technique for obtaining or generating such metadata and that the claim language is sufficiently detailed to let one of skill in the art to understand the metes and bounds of the claim. With respect to the Examiner's contention that Applicant failed to provide a method of obtaining or generating metadata that can indicate "an 

In responses:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Applicant’s arguments:

Claim 14 is rejected because the Examiner alleges that "an importance of the item of data including the lost or corrupted pieces of data, as indicated by metadata associated with the item of data" is definite because 'determining from metadata associated with ... ' allegedly renders this limitation indefinite because Applicant fails provide a method of obtaining or generating the metadata that can indicate (1) a number of lost or corrupted data pieces, (2) an importance of the item of data including the lost or corrupted pieces of data, (3) data is valid". The Examiner therefore alleges that it is unclear how to obtain a metadata has the information as required in the recited claim.   Claim 14 specifies that the importance of the item of data including the lost or corrupted data pieces is indicated by the metadata associated with each existing piece of data. Applicant submits that the claim is not limited to a specific technique for 

In responses:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Applicant’s arguments:

Claim 16 is rejected because the Examiner alleges that "storing each of the N pieces of data and M redundancy pieces of data on separate storage media of the plurality of storage media at a same offset within a file of the respective storage medium" is indefinite because it is allegedly unclear as to the "same offset" within a file. Applicant asserts that this claim feature would be clear to one of skill in the art to indicate that - regardless of the specific offset – the claim clearly indicates that each of the N pieces of data and M redundancy pieces of data that the offset is the same across the pieces.

In responses:

See Examiner’s explanation from claim 1 above.

Claim Rejections - 35 USC § 112

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claim 1 recites “storing each of the N pieces of data and M redundancy pieces of data on separate storage media of the plurality of storage media at a same offset within a file of the respective storage medium”

The recited limitation such as “storing each…pieces…at a same offset within a file of the respective storage medium” renders this limitation indefinite because it is unclear “same offset” within a file.



 The recited limitation such as “the redundancy level is determined based on a retention schedule associated with the item of data” renders this limitation indefinite because Applicant fails to provide a method for determining a redundancy level according to a retention schedule.

Claim 5 recites “wherein the redundancy level is determined based on whether the data captured from the video camera includes any predetermined features of interest”.

The recited limitation such as “video camera includes any predetermined features of interest” renders this limitation indefinite because Applicant fails to provide a method for determining the video data is including a predetermined feature video of interest.   It is unclear how to determine a redundancy level according to a video of interest in comparison to a video of not interest.

Claim 6 recites “wherein the redundancy level is determined based on a derived importance level of the data captured from the video camera”

The recited limitation such as “importance level of the data captured from the video camera” renders this limitation indefinite because Applicant fails to provide a 

Claim 10 recites “reading all existing and non-corrupted pieces of data associated with the item of data”

The recited limitation above “reading all existing and non-corrupted pieces of data” renders this limitation indefinite because Applicant fails to provide a method of determining which data is non-corrupted pieces of data in comparison to corrupted pieces of data.  It is unclear how to read data that is not corrupted without performing some sort of testing.

Claim 10 recites “determining, from metadata associated with each existing piece of data, a number of lost or corrupted data pieces”
The recited limitation above “determining from metadata associated with…” renders this limitation indefinite because Applicant fails provide a method of obtaining or generating the metadata that can indicate (1) a number of lost or corrupted data pieces, (2) an importance of the item of data including the lost or corrupted pieces of data, (3) data is valid”.  It is unclear how to obtain a metadata has the information as required in the recited claim.

as indicated by metadata associated with the item of data”

The recited limitation above “determining from metadata associated with…” renders this limitation indefinite because Applicant fails provide a method of obtaining or generating the metadata that can indicate (1) a number of lost or corrupted data pieces, (2) an importance of the item of data including the lost or corrupted pieces of data, (3) data is valid”.  It is unclear how to obtain a metadata has the information as required in the recited claim.

Claim 12 recites “determining, from metadata associated with each read piece of data, whether the read item of data is valid”

The recited limitation above “determining from metadata associated with…” renders this limitation indefinite because Applicant fails provide a method of obtaining or generating the metadata that can indicate (1) a number of lost or corrupted data pieces, (2) an importance of the item of data including the lost or corrupted pieces of data, (3) data is valid”.  It is unclear how to obtain a metadata has the information as required in the recited claim.

Claim 14 recites “an importance of the item of data including the lost or corrupted pieces of data, as indicated by metadata associated with the item of data”



Claim 16 recites “storing each of the N pieces of data and M redundancy pieces of data on separate storage media of the plurality of storage media at a same offset within a file of the respective storage medium”

The recited limitation such as “storing each…pieces…at a same offset within a file of the respective storage medium” renders this limitation indefinite because it is unclear “same offset” within a file.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0,097,199), in view of Lee (US 2016/0,139,984)

As per claim 1: (Currently Amended)

Ye discloses:

A computer-implemented method of storing an item of data across a plurality of storage media, the method comprising: 
(Ye, Figs. 1-12)

receiving an item of data to be stored;  
(Ye, Figs. 1-12)
(Ye, [0117] storage objects may be assigned in various manners)

splitting the item of data into N pieces of data; generating M redundancy pieces of data, usable to rebuild the item of data using the N pieces of data;  
(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

storing each of the N pieces of data and M redundancy pieces of data on separate storage media of the plurality of storage media at a 
(Ye, [0120] At S103, the k+m data segments are stored into x storage objects, wherein, the difference between the number of data segments stored in a storage object and that of another storage object is no more than a first preset threshold)
(Ye, [0123] As described above, in case that k+m storage nodes are assigned, each of the data segments can be stored into a storage object in a different storage node…[0124] In case that k+m storage objects (disks) are assigned, each of the data segments can be stored into a different disk)

storing, separately to the N pieces of data and M redundancy pieces of data, the offset and the file set. 
(Ye, [0129] At S104, index information for the to-be-stored data is recorded, the index information including correspondence between each of data segments and the a storage object in which the data segments are stored)

Ye does not clearly disclose “same offset”

Lee discloses that the data can be stored at the same offset.
(Lee, [0061], the write data WD may be divided on a page basis, and the divided write data WD1 to WD3 may be stored in the memory devices 210, 230, and 240, respectively.  The write data WD and the recovery information RC may be stored in pages having the same offset value in the memory blocks, for example, the first pages P1 of the respective memory blocks B1 to B4, of the respective memory devices 210 to 240.  The write data WD and the recovery information RC may be encoded by the ECC unit 130 and then stored in the respective memory devices 210 to 240)
(Lee, Fig. 6, WD1-WD3 and RC are stored at the same offset)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Lee’s method of storing data at the same offset into the system of Ye in order to improve data reliability.
(Lee, [0061], the write data WD may be divided on a page basis, and the divided write data WD1 to WD3 may be stored in the memory devices 210, 230, and 240, respectively.  The write data WD and the recovery information RC may be stored in pages having the same offset value in the memory blocks, for example, the first pages P1 of the respective memory blocks B1 to B4, of the respective memory devices 210 to 240.  The write data WD and the recovery information RC may be encoded by the ECC unit 130 and then stored in the respective memory devices 210 to 240)
(Lee, Fig. 6, WD1-WD3 and RC are stored at the same offset)

As per claim 2: (Previously Presented)
Ye-Lee further discloses:

after receiving the item of data to be stored, of determining a value of M and N based on one or more properties of the item of data 
and/or 
one or more properties of the plurality of storage media. 
(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

As per claim 3: (Original)
Ye-Lee further discloses:


(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

As per claim 7: (Original)
Ye further discloses: Ye-Lee further discloses:
wherein generating the M redundancy pieces of data is performed by passing the N pieces of data to an erasure coding algorithm. 
(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

As per claim 10: (Currently Amended)

Ye-Lee further discloses:

A computer-implemented method of rebuilding lost pieces of an item of data, comprising the steps of: 
(Ye, Figs. 1-12)

reading all existing and non-corrupted pieces of data associated with the item of data each existing piece of data being associated with corresponding metadata;  determining, from metadata associated with each existing piece of data, a number of lost or corrupted data pieces;  rebuilding the lost or corrupted pieces of data;  and 
(Ye, [0089] FIG. 3 is a flowchart of a method for data reconstruction according to an embodiment of the present application; [0090] FIG. 4 is a flowchart of a method for data recovery according to an embodiment of the present application)
(Ye, Figs 3-4, [0162]-[0203]…valid segments associated the index information can be recovered.  Storage resources can thus be saved)

storing the rebuilt pieces of data according to the method of claim 1. 
(Ye, Figs 3-4, [0162]-[0203]…valid segments associated the index information can be recovered.  Storage resources can thus be saved)

As per claim 11 :( Currently Amended)
Ye-Lee further discloses:

wherein the rebuilding of lost or corrupted pieces of data is ordered based on one or more of: 

(Ye, [0163] At S301, index information for reconstruction are determined in recorded index information.  The index information for reconstruction comprises information of a fault storage object of failure.  A storage object is a minimum unit for data storage)

the current level of redundancy taking into account the lost or corrupted pieces of data; and 
(Ye, [0172] New segments A2 and A6 are restored through reconstruction with segments A1, A3, A4, and A5 according to a predefined erasure coding strategy)
(Ye, [0163] At S301, index information for reconstruction are determined in recorded index information.  The index information for reconstruction comprises information of a fault storage object of failure.  A storage object is a minimum unit for data storage)

the time at which the item of data is required, as determined by a retention policy associated with the item of data. 
(Ye, [0172] New segments A2 and A6 are restored through reconstruction with segments A1, A3, A4, and A5 according to a predefined erasure coding strategy)
(Ye, [0163] At S301, index information for reconstruction are determined in recorded index information.  The index information for reconstruction comprises information of a fault storage object of failure.  A storage object is a minimum unit for data storage)
(Ye, [0089] FIG. 3 is a flowchart of a method for data reconstruction according to an embodiment of the present application; [0090] FIG. 4 is a flowchart of a method for data recovery according to an embodiment of the present application)
(Ye, Figs 3-4, [0162]-[0203]…valid segments associated the index information can be recovered.  Storage resources can thus be saved)
(Ye, Figs 3-4, [0162]-[0203]…valid segments associated the index information can be recovered.  Storage resources can thus be saved)

As per claim 12: (Currently Amended)

Ye discloses:

A computer-implemented method of reading an item of data, the method comprising: 
(Ye, Figs. 1-12)

determining an offset at which pieces of data associated with the item of data are stored on each of a plurality of storage media, wherein the item of data is stored as N 
(Ye, [0169] At S302, target data segments are read from fault-free storage objects according to information of the fault-free storage objects contained in the index information for reconstruction.  The target data segments are data segments of the data to be reconstructed associated with the information for reconstruction)

reading each of the pieces of data, and thereby generating a read item of data;  
(Ye, [0089] FIG. 3 is a flowchart of a method for data reconstruction according to an embodiment of the present application; [0090] FIG. 4 is a flowchart of a method for data recovery according to an embodiment of the present application)
(Ye, Figs 3-4, [0162]-[0203]…valid segments associated the index information can be recovered.  Storage resources can thus be saved)

determining, from metadata associated with each read piece of data, whether the read item of data is valid; and 
(Ye, [0089] FIG. 3 is a flowchart of a method for data reconstruction according to an embodiment of the present application; [0090] FIG. 4 is a flowchart of a method for data recovery according to an embodiment of the present application)
(Ye, Figs 3-4, [0162]-[0203]…valid segments associated the index information can be recovered.  Storage resources can thus be saved)

returning the read item of data to a requester of the item of data when it is determined that the read item of data is valid. 
(Ye, [0089] FIG. 3 is a flowchart of a method for data reconstruction according to an embodiment of the present application; [0090] FIG. 4 is a flowchart of a method for data recovery according to an embodiment of the present application)
(Ye, Figs 3-4, [0162]-[0203]…valid segments associated the index information can be recovered.  Storage resources can thus be saved)

Ye does not clearly disclose “same offset”

Lee discloses that the data can be stored at the same offset.
(Lee, [0061], the write data WD may be divided on a page basis, and the divided write data WD1 to WD3 may be stored in the memory devices 210, 230, and 240, respectively.  The write data WD and the recovery information RC may be stored in pages having the same offset value in the memory blocks, for example, the first pages P1 of the respective memory blocks B1 to B4, of the respective memory devices 210 to 240.  The write data WD and the recovery information RC may be encoded by the ECC unit 130 and then stored in the respective memory devices 210 to 240)
(Lee, Fig. 6, WD1-WD3 and RC are stored at the same offset)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Lee’s method of storing data at the same offset into the system of Ye in order to improve data reliability.
(Lee, [0061], the write data WD may be divided on a page basis, and the divided write data WD1 to WD3 may be stored in the memory devices 210, 230, and 240, respectively.  The write data WD and the recovery information RC may be stored in pages having the same offset value in the memory blocks, for example, the first pages P1 of the respective memory blocks B1 to B4, of the respective memory devices 210 to 240.  The write data WD and the recovery information RC may be encoded by the ECC unit 130 and then stored in the respective memory devices 210 to 240)
(Lee, Fig. 6, WD1-WD3 and RC are stored at the same offset)

As per claim 13: (Previously Presented)
Ye-Lee further discloses:

rebuilding any lost or corrupted pieces of the item of data when it is determined that the read item of data is invalid or incomplete. 
(Ye, [0152], Data segments that are lost due to failure of a disk or storage node can be restored with data segments in other disks or nodes)

As per claim 14: (Currently Amended)
Ye-Lee further discloses:

wherein the rebuilding of lost or corrupted pieces of data is ordered based on one or more of: an importance of the item of data including the lost or corrupted pieces of data, as indicated by metadata associated with the item of data; the current level of redundancy taking into account the lost or corrupted pieces of data; and the time at which the item of data is required, as determined by a retention policy associated with the item of data. 
(Ye, [0152], Data segments that are lost due to failure of a disk or storage node can be restored with data segments in other disks or nodes)

As per claim 15: (Previously Presented)
Ye-Lee further discloses:
wherein rebuilding the lost pieces of data includes determining whether only redundant pieces of data are missing, and wherein the method includes rebuilding the lost redundancy pieces in parallel to returning the read item of data. 
(Ye, [0152], Data segments that are lost due to failure of a disk or storage node can be restored with data segments in other disks or nodes)

As per claim 16: (Currently Amended)
Ye discloses:

A system, including a network adapter, a processor, and a plurality of storage media, wherein the processor is configured to: 
(Ye, Figs. 1-12)

receive, via the network adapter, an item of data to be stored;  
(Ye, Figs. 1-12)
(Ye, [0117] storage objects may be assigned in various manners)

split the data into N pieces of data; generate M redundancy pieces of data, usable to rebuild the item of data; 
(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

store each of the N pieces of data and M redundancy pieces of data on separate storage media of the plurality of storage media at a 
(Ye, [0120] At S103, the k+m data segments are stored into x storage objects, wherein, the difference between the number of data segments stored in a storage object and that of another storage object is no more than a first preset threshold)
(Ye, [0123] As described above, in case that k+m storage nodes are assigned, each of the data segments can be stored into a storage object in a different storage node…[0124] In case that k+m storage objects (disks) are assigned, each of the data segments can be stored into a different disk)

store, separately to the N pieces of data and the M redundancy pieces of data, the offset and the file set. 
(Ye, [0129] At S104, index information for the to-be-stored data is recorded, the index information including correspondence between each of data segments and the a storage object in which the data segments are stored)

Ye does not clearly disclose “same offset”

Lee discloses that the data can be stored at the same offset.
(Lee, [0061], the write data WD may be divided on a page basis, and the divided write data WD1 to WD3 may be stored in the memory devices 210, 230, and 240, respectively.  The write data WD and the recovery information RC may be stored in pages having the same offset value in the memory blocks, for example, the first pages P1 of the respective memory blocks B1 to B4, of the respective memory devices 210 to 240.  The write data WD and the recovery information RC may be encoded by the ECC unit 130 and then stored in the respective memory devices 210 to 240)
(Lee, Fig. 6, WD1-WD3 and RC are stored at the same offset)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Lee’s method of storing data at the same offset into the system of Ye in order to improve data reliability.
(Lee, [0061], the write data WD may be divided on a page basis, and the divided write data WD1 to WD3 may be stored in the memory devices 210, 230, and 240, respectively.  The write data WD and the recovery information RC may be stored in pages having the same offset value in the memory blocks, for example, the first pages P1 of the respective memory blocks B1 to B4, of the respective memory devices 210 to 240.  The write data WD and the recovery information RC may be encoded by the ECC unit 130 and then stored in the respective memory devices 210 to 240)
(Lee, Fig. 6, WD1-WD3 and RC are stored at the same offset)

As per claim 17:

Ye-Lee further discloses:


(Ye, Figs. 1-12)
(Ye, [0117] storage objects may be assigned in various manners)
 (Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

 (Ye, [0129] At S104, index information for the to-be-stored data is recorded, the index information including correspondence between each of data segments and the a storage object in which the data segments are stored)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0,097,199), in view of Lee (US 2016/0,139,984), and further in view of Arslan et al. (US 2017/0,033,806)

As per claim 4: (Original)
Ye further discloses:


(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

Ye does not clearly disclose:
based on a retention schedule associated with the item of data. 

Arslan discloses:
redundancy level is determined based on a retention schedule associated with the item of data.
(Arslan, [0051]-[0054] Method 100 also includes, at 120, selecting an encoding strategy.  The encoding strategy includes an erasure coding approach.  The encoding strategy may be selected as a function of the message size.  The encoding strategy may also be selected as a function of failure statistics associated with one or more data storage devices in the data storage system.  The encoding strategy may also be selected as a function of wear periods associated with one or more data storage devices in the data storage system, of space constraints associated with one or more data storage devices in the data storage system, or of overhead constraints associated with one or more data storage devices in the data storage system.  In another embodiment, the encoding strategy may be selected as a function of other properties of the message or the data storage system)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Arslan’s method of selecting encoding strategy into the system of Ye-Lee in order to obtain high probability of recoverable of data.
(Arslan, [0018] improve…by adapting an erasure code; [0037] recoverable with high probability)

Claims 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0,097,199), in view of Lee (US 2016/0,139,984), in view of Arslan et al. (US 2017/0,033,806), in view of Xin et al. (US 9,280,416)

As per claim 5: (Original)
Ye further discloses:
wherein the item of data is data captured 
(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

Ye does not clearly disclose:
wherein the redundancy level is determined based… 

Arslan discloses:
wherein the redundancy level is determined based… 
(Arslan, [0051]-[0054] Method 100 also includes, at 120, selecting an encoding strategy.  The encoding strategy includes an erasure coding approach.  The encoding strategy may be selected as a function of the message size.  The encoding strategy may also be selected as a function of failure statistics associated with one or more data storage devices in the data storage system.  The encoding strategy may also be selected as a function of wear periods associated with one or more data storage devices in the data storage system, of space constraints associated with one or more data storage devices in the data storage system, or of overhead constraints associated with one or more data storage devices in the data storage system.  In another embodiment, the encoding strategy may be selected as a function of other properties of the message or the data storage system)


(Arslan, [0018] improve…by adapting an erasure code; [0037] recoverable with high probability)

Ye-Lee-Arslan does not disclose “data captured from a video camera”

Xin discloses:
data captured from a video camera
(Xin, Fig. 1…some of the computing nodes 112 may include a video camera 114.  The video camera 114 of an example computing node 112c obtains a set of data 130)
(Xin, Figs 1-2, Video Camera 114)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a video camera of Xin into the system of Ye-Lee-Arslan in order to capturing a set of data using a camera.
(Xin, Fig. 1…some of the computing nodes 112 may include a video camera 114.  The video camera 114 of an example computing node 112c obtains a set of data 130)
(Xin, Figs 1-2, Video Camera 114)


As per claim 6: (Original)
Ye further discloses:
wherein the item of data is data captured 
(Ye, [0118] At S102, data division and redundancy processing are performed on the to-be-stored data according to the erasure coding strategy of k+m to obtain k+m data segments. [0119] Specifically, the to-be-stored data can be divided into k original segments.  Redundancy processing is performed on the k original segments to obtain m redundant segments)

Ye does not disclose:
wherein the redundancy level is determined based on a derived importance level of the data captured from the video camera. 

Arslan discloses:
wherein the redundancy level is determined based on a derived importance level of the data captured from the video camera. 
(Arslan, [0051]-[0054] Method 100 also includes, at 120, selecting an encoding strategy.  The encoding strategy includes an erasure coding approach.  The encoding strategy may be selected as a function of the message size.  The encoding strategy may also be selected as a function of failure statistics associated with one or more data storage devices in the data storage system.  The encoding strategy may also be selected as a function of wear periods associated with one or more data storage devices in the data storage system, of space constraints associated with one or more data storage devices in the data storage system, or of overhead constraints associated with one or more data storage devices in the data storage system.  In another embodiment, the encoding strategy may be selected as a function of other properties of the message or the data storage system)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Arslan’s method of selecting encoding strategy into the system of Ye-Lee in order to obtain high probability of recoverable of data.
(Arslan, [0018] improve…by adapting an erasure code; [0037] recoverable with high probability)

Ye-Lee-Arslan does not disclose “data captured from a video camera”

Xin discloses:
data captured from a video camera
(Xin, Fig. 1…some of the computing nodes 112 may include a video camera 114.  The video camera 114 of an example computing node 112c obtains a set of data 130)
(Xin, Figs 1-2, Video Camera 114)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a video camera of Xin into the system of Ye-Lee-Arslan in order to capturing a set of data using a camera.
(Xin, Fig. 1…some of the computing nodes 112 may include a video camera 114.  The video camera 114 of an example computing node 112c obtains a set of data 130)
(Xin, Figs 1-2, Video Camera 114)

As per claim 18:

Ye-Lee-Arslan-Xin discloses:
wherein the derived importance level of the item of data is determined based on a time instance of capturing the item of data by the video camera.
(Xin, Fig. 1…some of the computing nodes 112 may include a video camera 114.  The video camera 114 of an example computing node 112c obtains a set of data 130)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0,097,199), in view of Lee (US 2016/0,139,984), further in view of Benker et al. (US 2018/0,373,893)

As per claim 8: (Previously Presented)
Ye-Lee does not disclose:
including removing an expired item of data by hole punching the items of data corresponding to the expired item of data. 

Benker discloses:
including removing an expired item of data by hole punching the items of data corresponding to the expired item of data.
(Benker, [0018] In step 104, the computing device may identify data files on the storage device(s) to be deleted using the process 100…[0022] In step 112, the computing device may delete or otherwise clear the file record for each of the storage devices from which data files are to be deleted.  In some cases, the computing device may clear or delete only data in the file record that pertains to each of the identified files)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Benker’s method of deleting data into the system of Ye-Lee in order to remove old/unwanted file from a storage of Ye.
(Ye, [0002] Users of computing devices often require the deletion of data for a variety of reasons, such as to remove old, unwanted data, to prepare a storage device)

As per claim 9: (Previously Presented)
Ye-Lee does not disclose:
wherein removing the expired item of data includes compressing the hole left by the hole punching in each file of the respective file set. 

Benker discloses:
wherein removing the expired item of data includes compressing the hole left by the hole punching in each file of the respective file set. 
(Benker, [0018] In step 104, the computing device may identify data files on the storage device(s) to be deleted using the process 100…[0022] In step 112, the computing device may delete or otherwise clear the file record for each of the storage devices from which data files are to be deleted.  In some cases, the computing device may clear or delete only data in the file record that pertains to each of the identified files)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Benker’s method of deleting data into the system of Ye-Lee in order to remove old/unwanted file from a storage of Ye.
(Ye, [0002] Users of computing devices often require the deletion of data for a variety of reasons, such as to remove old, unwanted data, to prepare a storage device)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Thien Nguyen/           Primary Examiner, Art Unit 2111